               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

KEVAN COPELIN,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-1157-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,1                                  )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

applications for benefits. Following a hearing, an Administrative Law Judge (ALJ) issued


1
  On June 17, 2019, Andrew M. Saul was sworn in as the Commissioner of Social Security and
he is substituted as the proper Defendant. See Fed. R. Civ. P. 25(d).
an unfavorable decision. (TR. 12-31). The Appeals Council denied Plaintiff’s request for

review. (TR. 1-3). Thus, the decision of the ALJ became the final decision of the

Commissioner.

II.   THE ADMINISTRATIVE DECISION

      The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520 & 416.920. At step one, the ALJ determined that during the relevant time,

there existed a continuous 12-month period during which Plaintiff did not engage in

substantial gainful activity. (TR. 14). At step two, the ALJ determined that Mr. Copelin

had the following severe impairments: osteoarthrosis and dysfunction of major joints.

(TR. 15). At step three, the ALJ found that Plaintiff’s impairments did not meet or

medically equal any of the presumptively disabling impairments listed at 20 C.F.R. Part

404, Subpart P, Appendix 1 (TR. 15).

      At step four, the ALJ concluded that Mr. Copelin retained the residual functional

capacity (RFC) to:

      [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b). The
      claimant can lift/carry 20 pounds occasionally and 10 pounds frequently;
      can stand/walk, or sit for 6 hours out of an 8-hour workday except the
      claimant can never climb ladders, ropes, or scaffolds; occasionally climb
      ramps and stairs; frequently stoop, kneel, crouch, or crawl; and frequently
      perform bilateral handling.

(TR. 56). At the administrative hearing, the ALJ presented this RFC to a vocational expert

(VE) to determine whether Plaintiff could perform his past relevant work. (TR. 83) With

these limitations, the VE opined that Mr. Copelin was able to perform his past relevant




                                            2
work as a motor vehicle sales representative. (TR. 83). The ALJ adopted the VE’s

testimony and concluded that Mr. Copelin was not disabled at step four. (TR. 30).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial evidence” standard, a court looks to an existing

administrative record and asks whether it contains “sufficien[t] evidence” to support the

agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

“Substantial evidence … is more than a mere scintilla … and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. at 1154 (internal citations and quotation marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUES PRESENTED

       On appeal, Mr. Copelin alleges: (1) the ALJ erred in her evaluation of evidence

from two examining physicians, (2) the ALJ erred in her evaluation of Plaintiff’s subjective

allegations, and (3) the RFC lacked substantial evidence. (ECF No. 15:7-12).




                                             3
V.     THE ALJ’S EVALUATION OF EVIDENCE FROM EXAMINING PHYSICIANS

       Mr. Copelin alleges legal error in the ALJ’s evaluation of opinions from examining

physicians Dr. Karen Perl and Dr. Karl Erwin.

       A.     ALJ’s Duty to Evaluate Medical Opinions

       An ALJ must evaluate every medical opinion in the record, although the weight

given each opinion will vary according to the relationship between the disability claimant

and the medical professional. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004);

20 C.F.R. § 416.927(d). In determining what weight to accord any medical opinion, an

ALJ must consider:

       (1) the length of the treatment relationship and the frequency of examination;

       (2) the nature and extent of the treatment relationship;

       (3) the degree to which the physician’s opinion is supported by relevant evidence;

       (4) the consistency between the opinion and the record as a whole;

       (5) whether or not the physician is a specialist in the area upon which an opinion
       is rendered; and

       (6) other factors brought to the ALJ’s attention which tend to support or contradict
       the opinion.

Hamlin, at 1215, n. 7.; 20 C.F.R. §§ 404.1527(c) & 416.927(c).

       Additionally, the ALJ may not selectively review any medical opinion and must

provide a proper explanation to support her findings. See Chapo v. Astrue, 682 F.3d 1285,

1292 (10th Cir. 2012) (“We have repeatedly held that [a]n ALJ is not entitled to pick and

choose through an uncontradicted medical opinion, taking only the parts that are

favorable to a finding of nondisability.”); Clifton v. Chater, 79 F.3d 1007, 1010 (10th Cir.


                                             4
1996) (the ALJ must “discuss[ ] the evidence supporting [the] decision” and must also

“discuss the uncontroverted evidence he chooses not to rely upon, as well as significantly

probative evidence [the ALJ] rejects.”); Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir.

2007) (noting that the ALJ’s reasons stated in evaluating medical opinions must allow for

meaningful appellate review).

       B.       Evidence from Examining Physicians and the ALJ’s Related
                Findings

       On February 20, 2010, Dr. Perl examined Plaintiff in connection with a Worker’s

Compensation claim. (TR. 369-375). On March 11, 2010, in an initial report regarding the

examination, Dr. Perl opined:

            •   that Mr. Copelin could perform “light” work, which limited him to
                lifting/carrying no more than 20 pounds, “occasionally;”

            •   that Plaintiff could sit, stand, and/or walk for no more than 2 hours each
                day; and

            •   Plaintiff’s workday would be limited to a maximum of 6 hours.

(TR. 369). In a follow-up letter dated March 18, 2010, in response to an inquiry from

Plaintiff’s employer, Dr. Perl clarified that Plaintiff was limited to “light” work, regardless

of his employment status. (TR. 440).

       On August 3, 2007, Dr. Erwin examined Mr. Copelin in connection with a Worker’s

Compensation claim and stated that he:

            •   retained an ability to perform “light-medium” work and

            •   demonstrated an ability to sit for 15 minutes, stand for 15 minutes, and
                intermittently stand, sit, and walk for 30 minutes.

(ECF No. 495).


                                              5
       In the administrative decision, the ALJ summarized the findings from Dr. Perl’s

March 18, 2010 clarification letter and gave “great weight” to this opinion. (TR. 24, 30).

However, the ALJ omitted any discussion of Dr. Perl’s initial findings in the March 11,

2010 report. (TR. 20-30, 369-75). The ALJ also summarized the findings from Dr. Erwin’s2

examination, but did not discuss what, if any weight, she had accorded that opinion. (TR.

21).

       C.       Harmless Error in the ALJ’s Evaluation of Opinion From Dr. Perl

       Two pieces of evidence exist from Dr. Perl—her initial report and a “clarification

letter” dated one week later. See TR. 369-75, 440. The initial report outlined Mr. Copelin’s

specific work-related limitations and the letter simply clarified that Plaintiff was limited to

“light” work. See TR. 369-375, 440. In the administrative decision, the ALJ focused only

on the letter, and gave “great weight to Dr. Perl’s opinion that Plaintiff could do “light

work.” (TR. 30). But the ALJ omitted any discussion of the findings in Dr. Perl’s initial

report which stated:

            •   that Plaintiff could sit, stand, and/or walk for no more than 2 hours each
                day; and

            •   Plaintiff’s workday would be limited to a maximum of 6 hours.

(TR. 369).

       It is well-established that “an ALJ is not entitled to pick and choose through an

uncontradicted medical opinion, taking only the parts that are favorable to a finding of

nondisability.” Chapo, 682 F.3d at 1292 (internal quotation marks and brackets omitted).


2
  The ALJ attributes Dr. Erwin’s findings to a Dr. Kevin Pevey. See TR. 21. But the report reveals
that Dr. Erwin actually performed the examination, with Dr. Pevey signing off as the supervising
physician. See TR. 493, 496.
                                                6
Thus, the ALJ erred in failing to evaluate and weigh Dr. Perl’s opinion in full, and to

explain her reasons for rejecting portions of that opinion while apparently accepting other

portions. Chapo, 682 F.3d at 1291-92.

       The Commissioner concedes that error occurred, but argues that any error was

harmless because: (1) the opinion pre-dated the period of disability and (2) the limitations

in Dr. Perl’s opinion had expired approximately 17 months before Mr. Copelin’s alleged

onset date. (ECF No. 17:8-10). Only the Commissioner’s second argument has merit.

       In Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004), the Tenth Circuit Court

of Appeals defined its allowance of harmless error in the context of Social Security cases.

The Court stated: “it nevertheless may be appropriate to supply a missing dispositive

finding under the rubric of harmless error in the right exceptional circumstance, i.e.,

where, based on the material the ALJ did at least consider (just not properly), the court

could confidently say that no reasonable administrative factfinder, following the correct

analysis, could have resolved the factual matter in any other way.” An ALJ’s failure to

discuss and weigh a medical source opinion is harmless error “if there is no inconsistency

between the opinion and the ALJ’s assessment of residual functional capacity.” Mays v.

Colvin, 739 F.3d 569, 578-79 (10th Cir. 2014).

       The Commissioner first argues that because Dr. Perl’s report pre-dated the alleged

onset of disability, the ALJ did not err in failing to consider the limitations contained

therein. (ECF No. 17: 8-9). This is not a valid basis on which to ignore a medical opinion.

See Hamlin v. Barnhart, 365 F.3d 1208, 1223 n.15 (10th Cir. 2004) (“While these medical




                                             7
reports date from an earlier adjudicated period, they are nonetheless part of [the

plaintiff’s] case record, and should have been considered by the ALJ.”).

       Second, Defendant argues that the ALJ’s failure to consider Dr. Perl’s findings in

the initial report was harmless because the limitations contained therein had expired in

May 2010, well before the alleged onset date of October 2012. (ECF No. 17:8-9). The

Court agrees. Even if the ALJ had properly considered Dr. Perl’s opinions regarding

Plaintiff’s 6-hour workday and his abilities to sit, stand, and walk for a maximum of two

hours each day, those limitations expired in May 2010, and would, therefore, not be

inconsistent with an RFC which began October 29, 2011 and which failed to include such

limitations. See TR. 369. Thus, in this case, “the right exceptional circumstance” for a

harmless error approach exists: the Court can “confidently say that no reasonable

administrative factfinder,” properly considering the materials from Dr. Perl in conjunction

with the rest of the record, “could have resolved [the case] in any other way” than the

ALJ did by neglecting those materials. Allen, 357 F.3d at 1145.

       D.     No Error in in the ALJ’s Evaluation of Evidence From Dr. Erwin

       Dr. Erwin had examined Mr. Copelin and stated that he demonstrated the ability

to sit for 15 minutes, stand for 15 minutes, and intermittently stand, sit and walk for 30

minutes. (ECF No. 495). Plaintiff argues that the ALJ’s failure to discuss and weigh these

findings from Dr. Erwin constitute legal error. (ECF No. 15:8-9). Defendant argues that

no error occurred because Dr. Erwin’s statements regarding Plaintiff’s abilities to sit,




                                            8
stand, and walk did not constitute “medical opinions” which triggered the duty of

explanation.3 The Court agrees.

       “Medical opinions are statements from acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your

symptoms, diagnosis and prognosis, what you can still do despite impairment(s), and

your physical or mental restrictions.” 20 C.F.R. §§ 404.1527(a), 416.927(a). A physician’s

observations do not constitute “medical opinions” for which the ALJ has a duty to discuss

and weigh. See McDonald v. Astrue, 492 F. App’x 875, 884 (10th Cir. 2012).

       Dr. Erwin noted that Plaintiff demonstrated the ability to sit for 15 minutes, stand

for 15 minutes, and intermittently stand, sit and walk for 30 minutes. (ECF No. 495). But

Dr. Erwin did not render a “medical opinion” and state that Plaintiff was restricted to such

limitations while working. (TR. 495). Accordingly, no error occurred by the ALJ’s failure

to expressly discuss and weigh this portion of Dr. Erwin’s report. See McDonald, 492 F.

App’x 875, 884 (10th Cir. 2012) (no error in the ALJ’s failure to weigh records which

reflected clinician’s “observations of [the claimant’s] symptoms” because such did not

meet the regulatory definition of a “medical opinion.”).

VI.    THE ALJ’S EVALUATION OF PLAINTIFF’S SUBJECTIVE ALLEGATIONS

       Mr. Copelin alleges error in the ALJ’s evaluation of Plaintiff’s subjective allegations

regarding his abilities to stand and/or walk. (ECF No. 15:9-11). The Court agrees.




3
  The Commissioner also argues that no error occurred because the evidence from Dr. Erwin pre-
dated the period of disability. (ECF No. 17: 11). But that argument is irrelevant, in light of the
fact that the evidence did not constitute a “medical opinion.”
                                                9
A.    ALJ’s Duty to Evaluate Plaintiff’s Subjective Allegations

      Social Security Ruling 16-3p provides a two-step framework for the ALJ to consider

a claimant’s symptoms and determine the extent to which the symptoms are consistent

with the evidence in the record. SSR 16-3p, 2016 WL 1119029, at *2 (Mar. 16, 2016).

First, the ALJ must make a threshold determination regarding “whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce an individual’s symptoms, such as pain.” Id., at *2.

Second, the ALJ will evaluate the intensity and persistence of the claimant’s symptoms to

determine the extent to which they limit an individual’s ability to perform work-related

activities. Id. At step two, the ALJ will examine the objective medical evidence, the

claimant’s statements regarding his symptoms, information from medical sources, and

“any other relevant evidence” in the record. Id., at *4. SSR 16-3p also directs the ALJ to

consider the following seven factors in evaluating the intensity, persistence, and limiting

effects of the claimant’s symptoms:

          •   Daily activities;

          •   The location, duration, frequency, and intensity of pain or other symptoms;

          •   Factors that precipitate and aggravate the symptoms;

          •   The type, dosage, effectiveness, and side effects of any medication;

          •   Treatment, other than medication, an individual receives or has received
              for relief of pain or other symptoms;

          •   Any measures other than treatment a claimant has used to relieve pain or
              other symptoms; and

          •   Any other factors concerning an individual’s functional limitations and
              restrictions due to pain or other symptoms.

                                            10
Id., at *7. Finally, in evaluating a claimant’s subjective statements, the ALJ must “provide

specific reasons for the weight given to the [claimant’s] symptoms, [which are] consistent

with and supported by the evidence, and [ ] clearly articulated” for purposes of any

subsequent review. Id., at *9.

       B.       Error in the ALJ’s Consideration of Plaintiff’s Subjective
                Allegations

       At issue are Plaintiff’s allegations concerning his limitations caused by prolonged

standing and/or walking. (ECF No. 15:10). At the hearing, Mr. Copelin testified:

            •   he could “be up on [his] feet moving around” for about an hour before
                experiencing significant pain;

            •   prolonged sitting caused his left foot to go numb, which resulted in difficulty
                standing;

            •   “transitional movement”—i.e. moving from sitting to standing—was very
                painful;

            •   his left-sided limp and lack of strength limited his ability to do household
                chores to only 15 minutes at one time;

            •   when he shops for groceries, he uses the cart for support and still
                experiences pain; and

            •   he quit going to church because the pews were too uncomfortable to sit in
                and the slanted floors were too uncomfortable to stand on.

(TR. 54, 56-58, 62-63).

       In formulating the RFC, the ALJ: (1) stated that she had considered Mr. Copelin’s

subjective allegations, (2) set forth the two-step framework under SSR 16-3p, and (3)

concluded that “the evidence generally does not support the alleged loss of functioning.”




                                              11
(TR. 16-17). The ALJ then spent 12 pages summarizing Plaintiff’s testimony and the

medical evidence, and concluded:

        The undersigned has considered the claimant’s complaints but finds that
        the allegations of significant limitations in the ability to perform basic work
        related activities is not consistent to the extent alleged…. Although the
        claimant alleges disability because of back, hand, and elbow problems, he
        has testified and described daily activities that are not limited to the extent
        one would expect, given the complaints of disabling symptoms and
        limitations.

(TR. 28-29).

        By means of explanation, the ALJ listed 33 things that pertained to Plaintiff’s daily

life—either activities he engaged in or areas where he was limited. (TR. 29). For example,

the ALJ noted that Plaintiff leaned against a wall to put his pants on, showered, prepared

breakfast on Sunday, tied his shoes, checked the news and social media, and rarely went

to Karaoke. (TR. 29). For two reasons, the ALJ’s evaluation of Mr. Copelin’s subjective

complaints was insufficient.

        First, the ALJ failed to explain how any of the 33 “daily activities” supported her

conclusion that Plaintiff’s allegations were not “consistent to the extent alleged.” Although

an ALJ may properly consider activities of daily living in evaluating a claimant’s subjective

allegations,4 the ALJ merely recited this evidence without specifically commenting on or

explaining how that evidence was inconsistent with Plaintiff’s subjective complaints. Nor

is the ALJ’s reasoning self-evident. Mr. Copelin’s ability to “watch television while resting

his back” or “pick up coins” does not clearly contrast with his subjective complaints of

pain and numbness associated with prolonged sitting and/or standing. In short, the ALJ



4
    See supra, SSR 16-3p.
                                              12
merely recited evidence, without comment or adequate explanation as to how that

evidence was consistent or inconsistent with Plaintiff’s claims of pain. Under Tenth Circuit

law, this constitutes reversible error. See Kepler v. Chater, 68 F.3d 387, 391 (10th Cir.

1995) (“[T]he link between the evidence and credibility determination is missing; all we

have is the ALJ's conclusion.”); Brownrigg v. Berryhill, 688 F. App’x 542, 546 (10th Cir.

2017) (reversing and remanding for further explanation of reasons where ALJ examined

some objective medical evidence; discussed failure to carry a cane at appointment; and

discussed claimant’s post-surgery statements, but failed to address other factors relevant

to pain analysis).

       Second, the ALJ only relied on Plaintiff’s activities of daily living to discount his

subjective complaints. It is well-established that a claimant’s activities of daily living do

not, by themselves, determine the claimant’s ability to work. See Thompson v. Sullivan,

987 F.2d 1482, 1490 (10th Cir. 1993) (“sporadic performance of household tasks or work

does not establish that a person is capable of engaging in substantial gainful activity.”)

(alteration and internal quotation marks omitted); accord Gossett v. Brown, 862 F.2d 802,

807 (10th Cir. 1988) (“[E]vidence that a claimant engages in limited activities ... does not

establish that the claimant can engage in light or sedentary work activity.”).

       In sum, the ALJ’s recitation of the proper standard and her summary of Plaintiff’s

daily activities was insufficient to fulfill her legal duties under SSR 16-3p. Although the

ALJ summarized Plaintiff’s testimony, his daily activities, and the medical evidence,

reliance on Mr. Copelin’s daily activities alone was improper and the ALJ did not explain

how these activities were inconsistent with Plaintiff’s testimony. See TR. 28-29; Wilson v.


                                             13
Astrue, 602 F.3d 1136, 1144 (10th Cir. 2010) (explaining that ALJ is required to closely

and affirmatively link credibility findings to substantial evidence in the record and to

“articulate specific reasons” for such findings). Instead, the ALJ simply recited evidence

from the record and did not provide any insight into how that evidence had impacted her

determination of Plaintiff’s allegations. Such conclusory findings are insufficient and

remand is warranted.

VII.   PLAINTIFF’S REMAINING ALLEGATION

       Mr. Copelin has also alleged that the RFC lacked substantial evidence. (ECF No.

15:11-12). But because this issue may be affected following the remand for a proper

analysis of Plaintiff’s subjective allegations, the Court will decline adjudication of the

same. See Robinson v. Barnhart, 366 F.3d 1078, 1085 (10th Cir. 2004) (“We will not

reach the remaining issues raised by claimant because they may be affected by the ALJ’s

resolution of this case on remand.”).

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision.

       ENTERED on July 15, 2019.




                                             14
